 Case 2:21-cv-10721-PDB-DRG ECF No. 1, PageID.1 Filed 03/31/21 Page 1 of 22




                       UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


ASHLEY VANN,

      Plaintiff,                                        Hon.
v.
                                                        Case No.

JEFFREY S. FREEMAN, Esq.,
and the LAW OFFICES OF JEFFREY S.
FREEMAN, a Michigan Professional Limited
Liability Company,

      Defendants.


                               COMPLAINT
                        AND DEMAND FOR JURY TRIAL

                               INTRODUCTION

      This case involves the shockingly corrupt and deceitful scheme by a

Michigan tax attorney, Jeffrey S. Freeman (“Freeman”), to steal in excess of $6.5

Million from his client by misrepresenting the amount of penalties and interest

that his client, Ashley Vann (“Ashley”) owed to the Internal Revenue Service

(“IRS”).

      Freeman was retained to negotiate a settlement of Ashley’s tax

obligations. As part of his scheme, Freeman requested the total amount of the

tax liability be held in his client trust account during the negotiations. Freeman
 Case 2:21-cv-10721-PDB-DRG ECF No. 1, PageID.2 Filed 03/31/21 Page 2 of 22




and Ashley agreed that Freeman would be entitled to 5% of the tax savings as

his attorney fee. But Freeman wanted more. Although Freeman’s efforts

resulted in the IRS agreeing to write-off all penalties and interest, Freeman

withheld that information from Ashley. Despite the fiduciary duties owed to

his client, Freeman lied to Ashley and misrepresented that he paid $6.5 Million

of her money to the IRS in settlement of the outstanding penalties and interest,

when in reality he simply kept her money.

      At the time of the embezzlement, in 2013, and for the years following,

Freeman fraudulently concealed his wrongdoing and continued to mislead

Plaintiff that the total amount paid to the IRS was $14,909,301, when it was

actually $8,409,301.      Plaintiff only discovered Freeman’s fraud and

embezzlement in June of 2019.

                                 THE PARTIES

      1.    Plaintiff Ashley Vann (“Ashley”) is a Canadian Citizen whose

principal residence is in the country of Spain.

      2.    Defendant Jeffrey S. Freeman, Esq., is an attorney licensed in

Michigan who practices law through the Law Offices of Jeffrey S. Freeman, with

offices located at 2051 Villa Road, Suite 105, in the City of Birmingham, Oakland

County, Michigan.    All of Jeffrey S. Freeman’s acts and omissions occurred

within the scope of his employ, authority, and capacity as a representative of

                                        2
 Case 2:21-cv-10721-PDB-DRG ECF No. 1, PageID.3 Filed 03/31/21 Page 3 of 22




the Law Offices of Jeffrey S. Freeman. The Law Offices of Jeffrey S. Freeman is,

therefore, vicariously liable under principles of respondeat superior.

       3.    Defendant Law Offices of Jeffrey S. Freeman is a Michigan

professional limited liability company with corporate offices at 2051 Villa Road,

Suite 105, Birmingham, Oakland County, Michigan. (Defendants are hereinafter

collectively referred to as “Freeman”).

                               JURISDICTION AND VENUE

       4.    This Court’s jurisdiction is based on 28 U.S.C. 1332(a) (2) as the

matter is between a citizen of the State of Michigan and a citizen of Canada.

       5.    Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(1)

as Defendants are residents of the State of Michigan.

                                 STATEMENT OF FACTS

       6.    In the late 1990s, Plaintiff started selling a skin care product known

as Dermal Tone in the United States, which proved to be very profitable.

       7.    As a result of this success, Plaintiff began to expand her Dermal

Tone business internationally, and, in during years 2000 and 2001, she invested

a significant amount of the profits earned from the U.S. sales into her start-up

efforts in Europe, which she understood would reduce her U.S. income tax

liability.

       8.    Ultimately, Plaintiff decided to forego the expansion of her business

                                          3
 Case 2:21-cv-10721-PDB-DRG ECF No. 1, PageID.4 Filed 03/31/21 Page 4 of 22




into Europe, and therefore needed to amend her U.S. income tax returns given

that the monies she had invested internationally were no longer tax deductible.

      9.    In June 2003, with the assistance of tax and accounting

professionals, Plaintiff filed amended U.S. income tax returns for tax years 2000

through 2002, which in addition to the tax obligation that she expected,

reflected a significant amount of penalties and interest outstanding.

      10.   While Ashley was prepared to simply pay all of the taxes, penalties

and interest owing, her professional tax advisers recommended she file an Offer

in Compromise to the IRS seeking an elimination, or at least reduction, of the

penalties and interest, as well as possibly some of the tax liability.

      11.   Ultimately, in or about 2012, while the negotiation process

continued, Ashley learned that she was under investigation by the criminal

division of the IRS regarding the unpaid taxes, penalties, and interest.

      12.   Unfortunately, Ashley’s counsel indicated he was not comfortable

in dealing with a potential criminal tax investigation, and thereafter withdrew

from helping her, failed to forward any correspondence he had received from

the IRS and otherwise stopped communicating with Ashely.

      Plaintiff retains Jeffrey S. Freeman.

      13.   Therefore, in the spring of 2012, Ashley sought out a tax attorney

qualified to represent her and ultimately found Defendant Freeman to help

                                         4
 Case 2:21-cv-10721-PDB-DRG ECF No. 1, PageID.5 Filed 03/31/21 Page 5 of 22




resolve her IRS tax liability.

      14.    Ashley contacted Freeman in May 2012, and after explaining the

little bit she understood of her situation, Freeman agreed to take over the

negotiations with the IRS.

      15.    Shortly after being retained, Freeman, who knew that Ashley did

not know the specifics of the IRS’ claim, represented to Ashley that the total

amount of taxes, interest, and penalties being sought by the IRS was

approximately $19.3 Million, with interest and penalties comprising more than

$10.9 Million.

      16.    As consideration for Freeman’s services, Ashley agreed to pay

Freeman a fee of 5% of any savings on the penalties and interest.

      Money transferred to Freeman’s Client Trust Account.

      17.    Upon being retained, Freeman recommended that Ashley transfer

the full $19.3 Million of her total exposure to his client trust account.

      18.    However, Ashley was not able to liquidate that much money, but by

November 2012, she was able to liquidate $15 Million in assets from the Perth

Mint in Australia which funds she ultimately wired to Freeman’s client trust

account.

      19.    But, before the Perth Mint would participate in the transfer of $15

Million to the United States, the Perth Mint required a letter from the IRS

                                         5
 Case 2:21-cv-10721-PDB-DRG ECF No. 1, PageID.6 Filed 03/31/21 Page 6 of 22




agreeing that the funds could be transferred to Freeman’s client trust account

and that the IRS expected to be paid all the monies being transferred.

      20.   In response, Freeman emailed the manager at the Perth Mint

indicating that the IRS could not write them directly because of privacy and

disclosure laws, but did provide a letter from an IRS Revenue Officer addressed

to Freeman confirming that Ashley was transferring funds to Freeman’s client

trust account and that all of the funds would be forwarded by Freeman to the

IRS for payment of her tax obligations. (See November 16, 2012 E-mail and

letter attached hereto as Exhibit 1).

      Freeman’s negotiations with, and misrepresentations regarding, the
      IRS.

      21.   After the $15 Million was wired to Freeman’s client trust account,

Freeman advised Ashley that the best strategy was to i) pay the unpaid tax

portion of the IRS’ claim of $8,409,301, and ii) hold back the balance of the funds

to strengthen his negotiating position in seeking a reduction of the penalties

and interest, which he continued to represent were in excess of $10.9 Million.

      22.   Sometime thereafter, once the unpaid taxes were paid, Freeman

sent the IRS a Penalty Abatement letter requesting the removal of all penalties

and penalty related interest against Ashley asserting legitimate reasonable

cause.


                                         6
 Case 2:21-cv-10721-PDB-DRG ECF No. 1, PageID.7 Filed 03/31/21 Page 7 of 22




      23.   After months elapsed, Freeman contacted Ashley in August 2013

and represented that the IRS had refused to issue a decision on their abatement

request, and therefore, that he would need to travel to Las Vegas for a

purported August 26, 2013 meeting with the IRS.

      24.   However, it is highly unlikely that this August 26, 2013 meeting

ever occurred, as Ashley has recently learned that the IRS had already “written-

off” all unpaid penalties and penalty related interest assessed as of May 2, 2013.

(See portions of an IRS account transcript sent by Freeman to Plaintiff with a

letter he sent her dated May 22, 2019, Exhibit 2.)

      25.   After the purported August 26, 2013 meeting, Freeman contacted

Ashley and represented to her that the IRS agreed to “accept” a reduced amount

of $6.5 Million as payment in full of the outstanding penalties and interest,

rather than the $10.9 Million that Freeman continued to represent was

outstanding.

      26.   In reliance on her lawyer’s representations, Ashley authorized the

payment which Freeman thereafter represented was paid to the IRS to fully

resolve the penalties and interest she allegedly owed for tax years 2000-2002.

      27.   Shortly thereafter, Ashley requested that Freeman provide her

with written confirmation that her IRS obligation was fully resolved as she

needed it for her bank.

                                        7
    Case 2:21-cv-10721-PDB-DRG ECF No. 1, PageID.8 Filed 03/31/21 Page 8 of 22




        28.      In response, on September 18, 2013, Freeman sent Ashley a letter

directed to “whom it may concern” which stated that Ashley’s matters before

the IRS were “resolved favorably” and that “all taxes have been paid in full”.

(See September 18, 2013 Letter attached hereto as Exhibit 3, emphasis added).

        29.      Based on what she believed was the outcome of the issues with the

IRS, Ashley agreed to allow Freeman to keep the purported $90,699 remaining

in his trust account and also sent him an additional $131,729 as the balance of

the $222,428 allegedly owing for legal fees, in reliance on Freeman’s

representation that he saved her approximately $4.4 Million in penalties and

interest 1.0F




        Plaintiff’s discovery of Freeman’s embezzlement.

        30.      Nearly 6 years later, on May 20, 2019, Ashley’s bank inquired into

her prior issues with the IRS as part of its Know Your Customer requirements

implemented by the U.S. Financial Crimes Enforcement Network for banks in

the U.S. and abroad.

        31.      Although Ashley provided her bank with another copy of

Freeman’s September 18, 2013 letter (Exhibit 3), they insisted on

documentation directly from the IRS detailing the amounts paid, and so Ashley



1
 The difference between the $19.3 Million Freeman represented was owing to the IRS, and the $14.9 Million
Freeman represented that he paid to the IRS on Plaintiff’s behalf.

                                                       8
 Case 2:21-cv-10721-PDB-DRG ECF No. 1, PageID.9 Filed 03/31/21 Page 9 of 22




again asked Freeman for further documentation of all monies paid to the IRS.

      32.     In response, on May 22, 2019, Freeman provided Plaintiff with a

letter indicating that the following taxes were assessed and paid, totaling

$8,409,301:

      2000 - $3,947,840 – assessed on 7/28/2003 and paid on 11/27/2012

      2001 -$3,265,071 – assessed on 7/28/2003 and paid on 11/27/2012

      2002-$1,196,390 – assessed on 7/28/2003 and paid on 11/27/2012

(Exhibit 2)

      33.     As stated previously, the May 22, 2019 letter also attached portions

of an IRS account transcript for Ashley for tax years 2000-2002 that confirmed

the full payment of the taxes due on November 27, 2012. Exhibit 2.

      34.     Curiously, although these IRS account transcripts appear to have

been retrieved from the IRS’ website on May 2, 2013, they had never previously

been provided to Ashley by Freeman.

      35.     Upon review of the account transcripts, Ashley saw that there was

no reference to payment of any penalties and interest, and therefore it did not

reconcile with the totals Freeman represented had been paid to the IRS.

      36.     On May 23, 2019, Plaintiff contacted Freeman requesting a receipt

demonstrating the entire amount that had actually been paid to the IRS.

      37.     In response, Freeman claimed that the IRS does not issue

                                         9
Case 2:21-cv-10721-PDB-DRG ECF No. 1, PageID.10 Filed 03/31/21 Page 10 of 22




“receipts”, and alleged that he had previously provided her with copies of the

certified checks paid to the IRS at the time of payment.

       38.   Having no record of these checks, Ashley followed up on May 28,

2019 and requested that Freeman provide her with a copy of the prior e-mail

that purported to attach the certified checks evidencing all of the payments to

the IRS.

       39.   On May 30, 2019, Freeman responded by claiming that due to the

lapse of time, that neither his office, nor his bank, maintained copies of the

certified checks. (See May 30, 2019 letter attached hereto as Exhibit 4).

       40.   Nonetheless, Freeman represented in his May 30, 2019 letter that

the following amounts were paid in 2012 and 2013 to resolve Ashley’s tax

liability:

       2000 – Taxes paid                         $3,947,840

       2000 – Penalties and Interest paid        $3,501,497

       2001 - Tax paid                           $3,265,071

       2001 – Penalties and Interest paid        $2,523,749

       2002 - Tax paid                           $1,196,390

       2002 – Penalties and Interest paid        $   924,754

       Total payments:                           $14,909,301



                                       10
Case 2:21-cv-10721-PDB-DRG ECF No. 1, PageID.11 Filed 03/31/21 Page 11 of 22




which amounts coincided with what Freeman had previously represented had

been paid following the purported August 26, 2013 meeting with the IRS in Las

Vegas. (Exhibit 4).

      41.   However, given her growing concern of Freeman’s veracity, Ashley

travelled to the United States, and on June 3, 2019, she visited the IRS office in

Las Vegas to obtain an updated transcript of her account.

      42.   In reviewing the transcripts obtained directly from the IRS, she

discovered, for the first time, that no additional funds beyond the income taxes

of $8,409,301 had been paid to the IRS, and, contrary to everything Freeman

had represented to her for years, all of the penalties and interest were written

off. (See Transcripts attached hereto as Exhibit 5).

      43.   Based on these revelations, Plaintiff thereafter met with members

of the IRS’ Criminal Division in Las Vegas who confirmed that the IRS received

$8,409,301and that all penalties and interest were written off as of May 7, 2015

and September 7, 2015.

      44.   In addition, Ashley learned for the first time that the original

amount sought by the IRS for taxes, penalties, and interest for tax years 2000-

2002 was only $11,867,374, and not the $19.3 Million as misrepresented by

Freeman.



                                        11
Case 2:21-cv-10721-PDB-DRG ECF No. 1, PageID.12 Filed 03/31/21 Page 12 of 22




      Freeman fraudulently concealed his wrongdoing for years.

      45.   Freeman fraudulently concealed his fraud, breach of contract,

breach of fiduciary duty and embezzlement of Ashley’s funds by affirmatively

misrepresenting in 2013 that he paid approximately $6.5 Million to the IRS for

penalties and interest from Ashley’s money held in his client trust account, and

reiterated this misrepresentation on May 30, 2019 to further mislead Plaintiff

to continue his fraudulent concealment.

      46.   Moreover, as Plaintiff’s attorney, Freeman owed Ashley the duty to

disclose all facts truthfully related to the payment of penalties and interest,

including that the IRS had agreed to write off those obligations and therefore,

that he was obligated to return the $6.5 Million less his legal fees of Ashley’s

money being held in his client trust account, all of which he failed to do.

      47.   Ashley has not only been damaged by the loss of the over $6.5

Million of her money, and the loss of earnings on those funds since 2012, but

because of the willful, malicious, and wanton conduct of Freeman and his

breach of her trust as a fiduciary, Ashley has suffered mental anguish,

humiliation, and outrage, for which exemplary damages are warranted.

                                   COUNT I: FRAUD

      48.   Plaintiff incorporates by reference the allegations stated in

paragraphs 1 through 47 above as if fully stated herein.

                                        12
Case 2:21-cv-10721-PDB-DRG ECF No. 1, PageID.13 Filed 03/31/21 Page 13 of 22




      49.   Freeman made numerous misrepresentations and omissions of

material fact to Plaintiff related to the amount of income taxes, penalties and

interest she owed, and paid, to the IRS for tax years 2000, 2001 and 2002

including, but not limited to the following:

            a. that the total amount of taxes, penalty and interest owed by

               Ashley to the IRS was $19.3 Million, when it was actually

               $11,867,373;

            b. that as of May 5, 2013, at the very latest, Freeman was aware the

               IRS had “written-off” all of the purported penalties and penalty

               related interest, but continued to lie to Ashley that monies were

               still being sought by the IRS;

            c. that following a purported meeting held in Las Vegas on August

               26, 2013, the IRS agreed to accept $6.5 Million for the penalties

               and interest because of his “efforts”, when the IRS actually had

               already agreed to “write-off” the entire amount of the penalties

               and penalty related interest;

            d. that in 2013, because of the purported “agreement” with the IRS,

               he “paid” $6.5 Million from his client trust account to the IRS on

               Plaintiff’s behalf, when in fact he didn’t pay them anything;

            e. that he had sent Plaintiff copies of purported certified checks via

                                        13
Case 2:21-cv-10721-PDB-DRG ECF No. 1, PageID.14 Filed 03/31/21 Page 14 of 22




               an email in 2013, when in fact he never sent them because they

               never existed;

            f. that his purported legal fees were based on a bogus savings of

               $4.4M in penalty and interest from the false amount allegedly

               owing to the IRS of $19.3M;

            g. that the fee he claimed to be owed for services rendered, was

               $222,248, when it was really $172,904;

            h. that funds to be wired to Freeman’s client trust account would

               be forwarded by Freeman to the IRS for payment of Plaintiff’s

               IRS obligations by way of certified check(s), when he kept over

               $6.5 Million of Plaintiff’s money;

            i. that all transfers of funds to/from his office were to pay

               Plaintiff’s tax obligations, and not related to a huge payday for

               himself; and

            j. that he perpetuated his misrepresentations in May 2019 by

               falsely claiming he had paid a total of $14,909,301 in taxes,

               penalties, and interest to the IRS on Plaintiff’s behalf in 2012 and

               2013, when he only paid them $8,409,301.

      50.   In addition, Defendants failed to disclose to Ashley and/or actively

concealed from her that i) the IRS had agreed to write-off all the penalties and

                                       14
Case 2:21-cv-10721-PDB-DRG ECF No. 1, PageID.15 Filed 03/31/21 Page 15 of 22




interest for tax years 2000-2002, ii) she was entitled to a return of

approximately $6.5 Million, and iii) rather than return Plaintiff’s property to

her, Freeman was keeping in excess of $6.5 Million of her money for himself.

      51.    Ashley relied on Freeman’s numerous misrepresentations and his

intentional failure to disclose the truth when she paid Freeman’s fee, and in not

taking legal recourse to obtain reimbursement of her money until Freeman’s

misconduct and concealment was ultimately discovered on June 3, 2019.

      52.    As a direct and proximate result of the false and fraudulent

misrepresentations and failures to disclose, and Plaintiff’s reliance thereon,

Ashley has been damaged in the amount of $6,549,524, plus the loss of interest

and investment opportunities with this money, as well as having suffered

mental anguish, humiliation, and outrage, for which exemplary damages are

warranted.

      WHEREFORE, Plaintiff Ashley Vann respectfully requests this Court enter

judgment in her favor and against Defendants Freeman, jointly and severally,

in the amount of $6,549,524, together with interest, costs, exemplary damages,

attorney fees and such other relief, including equitable relief, as may be

appropriate.

                  COUNT II: BREACH OF FIDUCIARY DUTY

      53.    Plaintiff incorporates by reference the allegations stated in

                                       15
Case 2:21-cv-10721-PDB-DRG ECF No. 1, PageID.16 Filed 03/31/21 Page 16 of 22




paragraphs 1 through 52 above as if fully stated herein.

        54.   As an attorney retained to represent Ashley in negotiating with the

IRS on her behalf, Freeman owed Ashley certain fiduciary duties, including but

were not limited to the following:

        a.    duty of undivided loyalty;

        b.    duty of due care;

        c.    duty to act in his client’s best interests;

        d.    duty of full disclosure and honest communication;

        e.    duty to make full disclosure of any economic or other interest that

              the lawyer has that might conflict with the interest of his client;

        f.    duty to not engage in conflicts of interest with his client;

        g.    duty to obtain the client’s informed consent;

        h.    duty to reasonably charge the client a fair and conscionable fee; and

        h.    duty to safeguard his client’s money.

        55.   Freeman breached his fiduciary duties owing to Ashley by, inter

alia:

        a.    falsely advising Ashley that the taxes, penalty and interest owed by

              Ashley to the IRS in May 2012 totaled $19.3 Million;

        b.    falsely advising Ashley that the IRS agreed to accept $6.5 Million for

              the penalties and interest because of his negotiation efforts;

                                           16
Case 2:21-cv-10721-PDB-DRG ECF No. 1, PageID.17 Filed 03/31/21 Page 17 of 22




     c.    falsely advising Ashley that he paid $6.5 Million from his client trust

           account to the IRS in 2013 on her behalf;

     d.    misleading Ashley to believe that he received only $222,248 in

           compensation for his services;

     e.    failing to safeguard Ashley’s money provided to him in trust by

           failing to return the amount that the IRS agreed to write-off, less his

           actual fee;

     f.    failing to disclose to Ashley and/or actively concealing from her

           that the IRS had agreed to write off all penalties and interest for tax

           years 2000-2002;

     g.    failing to obtain Ashley’s informed consent;

     h.    failing to disclose his conflict of interest in keeping the entirety of

           Ashley’s funds entrusted to him for payment to the IRS;

     i.    charging a fee that was not fair and conscionable;

     j.    fraudulently concealing his wrongdoing and allowing Plaintiff to

           believe that $6.5 Million had been paid to the IRS in 2013 for

           penalties and interest; and

     k.    engaging in a scheme to embezzle in excess of $6.5 Million from

           Plaintiff.

     56.   As a direct and proximate result of Freeman’s breaches of his

                                       17
Case 2:21-cv-10721-PDB-DRG ECF No. 1, PageID.18 Filed 03/31/21 Page 18 of 22




fiduciary duties, Plaintiff has been damaged in the amount of $6,549,524, plus

the loss of interest and investment of this money, as well as having suffered

mental anguish, humiliation, and outrage, for which exemplary damages are

warranted.

      WHEREFORE, Plaintiff Ashley Vann respectfully requests this Court enter

judgment in her favor and against Defendants Freeman, jointly and severally,

in the amount of $6,549,524, together with interest, costs, exemplary damages,

attorney fees and such other relief, including equitable relief, as may be

appropriate.

                            COUNT III:
             STATUORY CONVERSION UNDER MCL 600.2919(a)

      57.    Plaintiff incorporates by reference the allegations stated in

paragraphs 1 through 56 above as if fully stated herein.

      58.    As an attorney retained to negotiate with the IRS on Ashley’s behalf,

Freeman was entrusted with her money, to be used solely to pay taxes,

penalties and interest owing to the IRS, and any amount not used were to be

returned, less his legal fee.

      59.    In this position, Freeman was a trustee of all funds provided to him

by Ashley to negotiate the taxes, penalties, and interest with the IRS.

      60.    Despite his obligations and duties under the law, Freeman


                                        18
Case 2:21-cv-10721-PDB-DRG ECF No. 1, PageID.19 Filed 03/31/21 Page 19 of 22




embezzled in excess of $6.5 Million from Ashley by misappropriating funds

belonging to her entrusted to Freeman solely for payment to the IRS or to be

returned to Plaintiff, less payment of Freeman’s legal fee.

      61.    Freeman’s embezzlement of Ashley’s money, that were transferred

to his client trust account for a limited purpose, violates MCL 600.2919(a).

      62.    As a direct and proximate result of Freeman’s embezzlement,

Plaintiff has suffered damages in the amount of $6,549,524, plus the loss of

interest and investment opportunities of this money, as well as having suffered

mental anguish, humiliation, and outrage, for which exemplary damages are

warranted.

      63.    In addition, under MCL 600.2919(a), Plaintiff is entitled to treble

damages and to recover her costs and attorney fees.

      WHEREFORE, Plaintiff Ashley Vann respectfully requests this Court enter

judgment in her favor and against Defendants Freeman, jointly and severally,

in the amount of $6,549,524, together with an award for treble damages,

interest, costs, exemplary damages, attorney fees and such other relief,

including equitable relief, as may be appropriate.

                  COUNT IV: COMMON LAW CONVERSION

      64.    Plaintiff incorporates by reference the allegations stated in

paragraphs 1 through 63 above as if fully stated herein.

                                       19
Case 2:21-cv-10721-PDB-DRG ECF No. 1, PageID.20 Filed 03/31/21 Page 20 of 22




      65.    As an attorney retained to negotiate with the IRS, Freeman was

entrusted with Ashley’s funds including approximately $6.5 Million to be used

solely to pay the IRS taxes, penalties and interest, and any amount not used was

to be returned to Plaintiff, less Freeman’s fee.

      66.    In this position, Freeman was a trustee of all funds provided to him

by Ashley to negotiate the taxes, penalties, and interest with the IRS.

      67.    Despite his obligations and duties under the law, Freeman

embezzled in excess of $6.5 Million from Ashley by misappropriating funds

belonging to Plaintiff entrusted with Freeman solely for payment to the IRS or

to be returned to Plaintiff, after payment of his agreed upon fee.

      68.    As a direct and proximate result of Freeman’s embezzlement,

Plaintiff has suffered damages in the amount of $6,549,524, plus the loss of

interest and investment opportunities of this money, as well as having suffered

mental anguish, humiliation, and outrage, for which exemplary damages are

warranted.

       WHEREFORE, Plaintiff Ashley Vann respectfully requests this Court

enter judgment in her favor and against Defendants Freeman, jointly and

severally, in the amount of $6,549,524, together with interest, costs, exemplary

damages, attorney fees and such other relief, including equitable relief, as may

be appropriate.

                                        20
Case 2:21-cv-10721-PDB-DRG ECF No. 1, PageID.21 Filed 03/31/21 Page 21 of 22




                      COUNT V: BREACH OF CONTRACT

      69.   Plaintiff incorporates by reference the allegations stated in

paragraphs 1 through 68 above as if fully stated herein.

      70.   In or about May 2012, Ashley and Freeman entered into an

agreement wherein Freeman was retained to take over the negotiations with

the IRS.

      71.   Ashley and Freeman agreed, pursuant to the retainer agreement,

that any amounts remaining from the $15 Million paid to Freeman’s trust

account after payment of the IRS taxes, interest, and penalties would be

returned to Plaintiff, net of 5% of the savings from the actual amounts owed to

the IRS, as a legal fee for services rendered.

      72.   Freeman breached the retention agreement by failing to return to

Plaintiff all of the unused portion of her $15M, less his true legal fees for

services rendered.

      73.   As a direct and proximate result of Defendants’ breach of contract,

Plaintiff has been damaged in the amount of $6,549,524 plus interest, costs and

attorney fees, plus loss of interest and investment opportunities of this money,

as well as having suffered mental anguish, humiliation, and outrage, for which

exemplary damages are warranted.



                                        21
Case 2:21-cv-10721-PDB-DRG ECF No. 1, PageID.22 Filed 03/31/21 Page 22 of 22




      WHEREFORE, Plaintiff Ashley Vann respectfully requests this Court enter

judgment in her favor and against Defendants Freeman, jointly and severally,

in the amount of $6,549,524, together with interest, costs, exemplary damages,

attorney fees and such other relief, including equitable relief, as may be

appropriate.


                           DEMAND FOR JURY TRIAL

           The undersigned hereby demands a trial by jury as to all issues so

triable.

                                     Respectfully submitted,

                                     ALTIOR LAW, P.C.

                                     s/ Kenneth F. Neuman__________
                                     Kenneth F. Neuman (P39429)
                                     Jennifer M. Grieco (P55501)
                                     Attorneys for Plaintiff
                                     401 S. Old Woodward, Suite 460
                                     Birmingham, MI 48009
                                     (248) 594-5252
                                     kneuman@altiorlaw.com
Dated: March 31, 2021                jgrieco@altiorlaw.com




                                       22
